Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered May 30, 1986, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree under indictment No. 1321/85, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court (Greenberg, J.), also rendered May 30, 1986, revoking a sentence of probation previously imposed by the same court under indictment No. 6209/84 upon a finding that he had violated a condition thereof, upon his plea of guilty, and imposing a sentence of imprisonment upon his previous conviction of criminal sale of a controlled substance in the fourth degree.
Ordered that the judgment and amended judgment are affirmed.
Contrary to defendant’s assertions, the record does not support his claim that the prosecutor waved a copy of his “rap sheet”, which listed his previous arrests, before the jury. Furthermore, the prosecutor’s cross-examination of the defendant did not convey to the jury the fact that defendant’s prior arrest and conviction were drug related, and thus did not violate the pretrial Sandoval ruling prohibiting inquiry into the nature or underlying facts of the prior conviction (cf., People v Astacio, 131 AD2d 684; People v Edmond, 118 AD2d 797).
We have considered the defendant’s remaining contentions and find that they are either not preserved for our review or are without merit. Lawrence, J. P., Spatt, Sullivan and Balletta, JJ., concur.